Title: From George Washington to William Stephens Smith, 21 April 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir,
                            Newburgh 21st April 1783
                        
                        In answer to your private letter of the 16th I can promise no more than a disposition to promote your
                            wishes—& this if it is in my power and circumstances are not opposed to it will carry me to the extent of your
                            desire; but no Peace establishment is yet adopted nor do I know upon what terms it will—whether Continental—State—or any
                            at all. Whether the present Troops (who have part of their term of service to perform) with their Officers will be
                            employed, or new Corps raised—In a word I am at this moment quite in the dark—consequently cannot speak with decision to
                            you. with great regard— I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    